Exhibit 10.1
 
AMENDED AND RESTATED OPTION AGREEMENT
(Swordfish Property, Winnemucca, Nevada)
 
THIS AGREEMENT dated for reference September 14, 2012, as amended and restated
on February 1, 2013
 
BETWEEN:
 
AHL HOLDINGS LTD., a corporation duly incorporated pursuant to the laws of
Nevada and having an office at 210-5511 West Boulevard, Vancouver, British
Columbia V6M 3W6 (the “Optionor USA”)
 
and
 
GOLDEN SANDS EXPLORATION INC., a corporation duly incorporated pursuant to the
laws of British Columbia and having an office at 210-5511 West Boulevard,
Vancouver, British Columbia  V6M 3W6  (the “Optionor Canada”)
 
(together called the “Optionors")
 
 
OF THE FIRST PART
 
AND:
 
PUNCHLINE RESOURCES LTD., a corporation duly incorporated pursuant to the laws
of Nevada and having an office at 736 Bay Street, Suite 1205, Toronto,
Ontario  M5G 2M4
 
(hereinafter called the "Optionee")
 
OF THE SECOND PART
 
WHEREAS:
 
A.
The Optionor USA is the sole registered owner and the Optionor Canada is the
sole beneficial own of 100% of the right, title and interest in and to the
mining claims which are situated in Nevada, USA and which are more particularly
described in Schedule A, subject to the Underlying Royalty;

 
B.
The Optionors and the Optionee entered into an option agreement dated September
14, 2012 (the “Original Option Agreement”);

 
C.
The Original Option Agreement was amended and restated on November 15, 2012 (the
“November 15, 2012 Amended and Restated Option Agreement”);

 
D.
The Optionee has requested that the Original Option Agreement, as amended, be
further amended;

 
E.
The parties would like to enter into this Agreement to amend and restate the
terms of the option agreement between them.

 
 
Page 1 of 33

--------------------------------------------------------------------------------

 
 
THE PARTIES AGREE AS FOLLOWS:
 
1.            INTERPRETATION
 
1.1           In this Agreement:
 
 
(a)
“Abandoned Property” has that meaning ascribed to it in Section 14.1;

 
 
(b)
“Acquiring Party” has that meaning ascribed to it in Section 12.1;

 
 
(c)
“Additional Property” has that meaning ascribed to it in Sections 12.2 and 12.3;

 
 
(d)
“Advance Royalty Payments” has that meaning ascribed to it in Section 15.3;

 
 
(e)
“this Agreement” means this Amended and Restated Option Agreement;

 
 
(f)
“Amended and Restated Supplemental Agreement” means that agreement dated
September 28, 2012, as amended and restated on February 1, 2013 between the
Optionors and the Optionee and which relates to this Agreement;

 
 
(g)
“Arbitrator” has that meaning ascribed to it in Section 20.1;

 
 
(h)
“Arbitration Matter” has that meaning ascribed to it in Section 20.2;

 
 
(i)
“Area of Interest” has that meaning ascribed to it in Section 12.1;

 
 
(j)
“Area of Interest Option” has that meaning ascribed to it in Section 12.1;

 
 
(k)
“BCICAC” has that meaning ascribed to it in Section 20.1;

 
 
(l)
“Business Day” means any day other than Saturdays, Sundays and statutory
holidays in the Province of British Columbia;

 
 
(m)
“Claims” means the mining claims set out in Schedule “A”;

 
 
(n)
“Cumulative Exploration Expense” means the sum of:

 
 
(i)
the Exploration Expense incurred in the pertinent period; and

 
 
(ii)
all other Exploration Expense previously incurred under this Agreement;

 
 
(o)
“Defaulting Party” has that meaning set out in Section 23.1;

 
 
(p)
"Dollars ($)" means legal currency of Canada;

 
 
(q)
“Elected Portion of the Mining Tenure” has that meaning ascribed to it in
Sections 12.2 and 12.3;

 
 
(r)
“Exchange” means the Over-The-Counter Bulletin Board;

 
 
(s)
“Exploration Expense” means the sum of all monies spent in prospecting,
exploring, geological or geophysical surveying, sampling, examining, diamond and
other types of drilling, developing, dewatering, assaying, testing,
constructing, maintaining and operating roads, trails and bridges upon or across
the Property, buildings, equipment, plant and supplies, salaries and wages
(including fringe benefits) of employees and contractors directly engaged
therein, insurance premiums, and all other expenses ordinarily incurred in
prospecting, exploring and developing mineral exploration and mining lands, but
not including legal or accounting costs;

 
 
Page 2 of 33

--------------------------------------------------------------------------------

 
 
 
(t)
“Exploration Expense Report” means a report prepared by the Optionee in
accordance with generally accepted accounting principles, fully disclosing in
appropriate categories, all types of expenses being Exploration Expenses
incurred by the Optionee during the periods ended on the dates as set out in
this Agreement with the amounts separated into four fiscal quarters and reported
on by the auditors of the Optionee that in their opinion the Exploration Expense
Report presents fairly, in all material respects the Exploration Expense
incurred by the Optionee in the 12 month periods ended on the dates as set out
in this Agreement;

 
 
(u)
“Feasibility Report” means a comprehensive study of a mineral deposit in which
all geological, engineering, legal, operating, economic, social, environmental
and other relevant factors are considered in sufficient detail that it could
reasonably serve as the basis for a final decision by a financial institution to
finance the development of the deposit for mineral production upon which any
reasonable financial institution will lend funds in an amount sufficient to
fully the operation of the mining anticipated in the study;

 
 
(v)
“firm commitment” means an obligation that is to be unaffected by the expiration
of the Option or the termination of the Option by either party;

 
 
(w)
“Intervening Event” has that meaning ascribed to in Section 16.1;

 
 
(x)
“Joint Venture” has that meaning set out in Section 7.1;

 
 
(y)
“Joint Venture Agreement” has that meaning set out in Section 7.1;

 
 
(z)
“Last Day of Notice Period” has that meaning ascribed to it in Section 9.2;

 
 
(aa)
“Laws” means applicable laws (whether criminal, civil or administrative)
including all statutes, codes, ordinances, decrees, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards,
policies, guidelines, and general principles of common and civil law and equity,
binding on or affecting a person or the Property referred to in the context in
which the word is used;

 
 
(bb)
“Mining Tenure” has that meaning ascribed to it in Section 12.1;

 
 
(cc)
“Notice of Exercise of Option & Compliance Certificate” means a written document
signed by each of the Chief Executive Officer and the Chief Financial Officer of
the Optionee stating that the Option has been exercised in full compliance with
the terms of this Agreement and certifying that the Optionee is not in breach of
any term of this Agreement;

 
 
(dd)
“November 15, 2012 Amended and Restated Option Agreement” has that meaning
ascribed to it in Recital C;

 
 
Page 3 of 33

--------------------------------------------------------------------------------

 
 
 
(ee)
“Option” has that meaning ascribed to it in Section 4.1;

 
 
(ff)
“Optionee” means Punchline Resources Ltd.;

 
 
(gg)
“Optionors” means AHL Holdings Ltd. and Golden Sands Exploration Inc., together;

 
 
(hh)
“Original Option Agreement” has that meaning ascribed to it in Recital B;

 
 
(ii)
“Original Supplemental Agreement” means the agreement dated September 28, 2012
between the parties to this Agreement which related to the Original Option
Agreement;

 
 
(jj)
“Other Party” for the purposes of Section 12.1 the Optionor USA and the Optionor
Canada are to be considered one party;

 
 
(kk)
“Pre-feasibility Report” means a comprehensive study of the viability of a
mineral project that has advanced to a stage where the mining method, in the
case of underground mining, or the pit configuration, in the case of an open
pit, has been established and an effective method of mineral processing has been
determined, and includes a financial analysis based on reasonable assumptions of
technical, engineering, legal, operating, economic, social, and environmental
factors and the evaluation of other relevant factors which are sufficient for a
qualified person, acting reasonably, to determine if all or part of the mineral
resource may be classified as a mineral reserve which recommends that a
Feasibility Report be prepared pertaining to the Property;

 
 
(ll)
“Property” means:

 
 
(i)
the Claims; and

 
 
(ii)
any Additional Property; and

 
 
(iii)
any Mining Tenure covering any portion of the ground covered by the Property
which may have been re-acquired by the Optionee or its successors, assigns or
associates as a result of any of the Property having been previously abandoned;

 
and, for further certainty, the Property as of the date of this Agreement is the
Claims;
 
 
(mm)
“Royalty" means the 3% net smelter returns royalty, to be paid by the Optionee
to the Royalty Holder pursuant to Section 15.1 and in accordance with the terms
set out in Schedule “B”;

 
 
(nn)
“Royalty Holder” means AHL Holdings Ltd.;

 
 
(oo)
“Semi-Carried Financing” has that meaning ascribed to it in Section 6 of
Schedule “C”;

 
 
(pp)
"Shares" means fully paid and non-assessable shares in the capital stock of the
Optionee as presently constituted and free and clear of all liens, charges and
other encumbrances whatsoever, other than the re-sale and legend requirements of
the Exchange and applicable securities laws;

 
 
(qq)
“Technical Report” means a report drafted in compliance with National Instrument
43-101 Standards of Disclosure for Mineral Properties and Form 43-101 Technical
Report, as further defined in Section 1.1 of National Instrument 43-101
Standards of Disclosure for Mineral Properties;

 
 
Page 4 of 33

--------------------------------------------------------------------------------

 
 
 
(rr)
“Transferee” has that meaning ascribed to it in Section 13.1;

 
 
(ss)
“Transfer Request” has that meaning ascribed to it in Section 14.1;

 
 
(tt)
“Underlying Royalty” means the royalty to be paid to the Underlying Royalty
Holder; and

 
 
(uu)
“Underlying Royalty Holder” means Golden Arc Mining & Refining Inc., whose
address and other contact information will be provided by the Optionors to the
Optionee as soon as reasonably possible following the signing of this Agreement.

 
2.
REPRESENTATIONS, WARRANTIES OF THE OPTIONEE

 
2.1
The Optionee represents and warrants to the Optionors that:

 
 
(a)
it is a corporation duly incorporated and validly subsisting under the laws of
Nevada and is in good standing with respect to filing annual reports;

 
 
(b)
it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;

 
 
(c)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which the Optionee is a
party;

 
 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of laws of any jurisdiction
applicable or pertaining thereto or of its constating documents;

 
 
(e)
the shares of the Optionee are listed on the Exchange;

 
 
(f)
the Optionee is not in breach of any policy of the Exchange;

 
 
(g)
the Optionee is not in breach of any securities laws of the United States of
America;

 
 
(h)
the Optionee has made all required filings in EDGAR.com;

 
 
(i)
the filings in EDGAR.com made by the Optionee are correct in all material
respects;

 
 
(j)
the trading in the shares of the Optionee is not subject to:

 
 
(i)
a halt trade order;

 
 
(ii)
a stop trade order;

 
 
(iii)
a suspension;

 
 
Page 5 of 33

--------------------------------------------------------------------------------

 
 
 
(iv)
a cease trade order; or

 
 
(v)
any other similar order or restriction;

 
 
(k)
to its best knowledge, neither it nor any of its directors and officers is
subject to an investigation by either of the Exchange or any securities
commission of any country; and

 
 
(l)
the Optionee is authorized to carry-out business in the State of Nevada.

 
2.2
To the best of the Optionee’s knowledge the representations and warranties set
out in Section 2.1 are accurate and true in all material respects and the
representations and warranties do not fail to set out a fact, the omission of
which would make any of the representations and warranties misleading or
inaccurate any material respect.

 
2.3
The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Property by the Optionee and each party will
indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach or any
representation, warranty, covenant, agreement or condition made by the other
party and contained in this Agreement.

 
3             
REPRESENTATIONS, WARRANTIES OF THE OPTIONORS

 
3.1
The Optionors represent and warrant to the Optionee:

 
 
(a)
the Claims have been duly and validly issued and are accurately described in
Schedule "A";

 
 
(b)
the Optionor USA is the sole registered owner of the Claims;

 
 
(c)
the Optionor Canada is the sole beneficial owner of the Claims;

 
 
(d)
the Claims are presently in good standing under the laws of the jurisdiction in
which they are located and are free and clear of all liens, charges and
encumbrances, except for the Royalty and Underlying Royalty;

 
 
(e)
subject to the interest of the Underlying Royalty Holder in the Underlying
Royalty, the Optionors have the exclusive right to enter into this Agreement and
all necessary authority to dispose of a 70% interest in and to the Claims in
accordance with the terms of this Agreement;

 
 
(f)
subject to the interest of the Underlying Royalty Holder in the Underlying
Royalty, no person, firm or corporation has any proprietary or possessory
interest in the Claims other than the Optionors;

 
 
(g)
there are no outstanding agreements or options to acquire or purchase the Claims
or any interest in the Claims or any portion thereof;

 
 
(h)
to the knowledge of the Optionors, no person is entitled to any royalty or other
payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates or any other such products removed from the Claims, except for the
Underlying Royalty to the paid to the Underlying Royalty Holder;

 
 
Page 6 of 33

--------------------------------------------------------------------------------

 
 
 
(i)
the Optionors are not aware of any demand, claims or notices from any level of
government, including, but not restricted, municipal, provincial or federal
relating to environmental issues relating to the Claims;

 
 
(j)
to the best knowledge of the Optionors, there are no Environmental Liabilities;

 
 
(k)
to the best knowledge of the Optionors, the Optionors are not in breach of any
Environmental Laws;

 
 
(l)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which either of the
Optionors is a party or by which it is bound;

 
 
(m)
the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto;

 
3.2
To the best of the Optionors’ knowledge the representations and warranties set
out in Section 3.1 are accurate and true in all material respects and the
representations and warranties do not fail to set out a fact, the omission of
which would make any of the representations and warranties misleading or
inaccurate any material respect.

 
3.3
The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Property by the Optionee and each party will
indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach or any
representation, warranty, covenant, agreement or condition made by the other
party and contained in this Agreement.

 
4.            GRANT OF OPTION
 
4.1
In consideration for the payment of $50,000.00 paid by the Optionee to the
Optionor Canada, the Optionors hereby grant to the Optionee the exclusive option
(the “Option”) to acquire an undivided 70% percent legal and beneficial interest
in the Property free and clear of all liens, charges and claims of others except
for the Underlying Royalty and the Royalty.

 
5.            REQUIREMENTS IN ORDER TO EXERCISE THE OPTION
 
5.1
In order to exercise the Option, the Optionee must not be in breach of any term
of this Agreement and must do the following:

 
 
(a)
pay to the Optionor Canada $1,715,000 in aggregate, payable to the Optionor
Canada as follows:

 
 
(i)
on signing of the Original Option Agreement, $50,000 (the Optionors acknowledge
that this was done);

 
 
Page 7 of 33

--------------------------------------------------------------------------------

 
 
 
(ii)
a further $25,000 ($5,000 of which is a penalty), by November 15, 2012 (which is
a firm commitment and the Optionors acknowledge this was paid);

 
 
(iii)
a further $10,000 (which is a penalty), by the signing of this Agreement;

 
 
(iv)
a further $30,000 by April 1, 2013 (which is a firm commitment);

 
 
(v)
a further $200,000, by December 15, 2013;

 
 
(vi)
a further 300,000 by September 14, 2014;

 
 
(vii)
a further $400,000; by September 14, 2015;

 
 
(viii)
a further $700,000, by September 14, 2016; and

 
 
(b)
issue and deliver 100,000 Shares to the Underlying Royalty Holder by September
30, 2012 and deliver to the Optionors by 4 PM Vancouver Time on September 30,
2012 written confirmation of such delivery (which is a firm commitment and the
Optionors acknowledge that this was done);

 
 
(c)
incur Exploration Expense of at least $4,000,000 as follows:

 
 
(i)
incur Exploration Expense of at least $150,000 by July 1, 2013 (which is a firm
commitment);

 
 
(ii)
incur Cumulative Exploration Expense of at least $500,000 by December 31, 2013;

 
 
(iii)
incur Cumulative Exploration Expense of at least $1,000,000 by December 31,
2014; and

 
 
(iv)
incur Cumulative Exploration Expense of at least $2,000,000 by December 31,
2015;

 
 
(v)
incur Cumulative Exploration Expense of at least $4,000,000 by December 31,
2016;

 
 
(d)
pay the Advance Royalty Payments in accordance with the terms of this Agreement;

 
 
(e)
do and pay for all things necessary in order for the drafting of a
Pre-feasibility Report and have drafted and pay for a Pre-feasibility Report
pertaining to the Property and deliver a copy of that Pre-feasibility Report to
the Optionors, all by December 31, 2016;

 
 
(f)
keep the Property in good standing during the term of the Option; and

 
 
(g)
deliver to the Optionors a Notice of Exercise of Option & Compliance Certificate
by December 31, 2016.

 
5.2
In the event that the Optionee fails to incur Exploration Expense in accordance
with Section 5.1(c), the Optionee may make payment to the Optionor Canada by
Canadian Bank draft or wire transfer in the amount of deficiency of such
required Exploration Expense not later the relevant date set out in Section
5.1(c), in which case the Optionee will be deemed to have incurred the required
Exploration Expense within the required period.

 
 
Page 8 of 33

--------------------------------------------------------------------------------

 
 
5.3
Notwithstanding any term of this Agreement, the Optionee may, at its sole
option, pay any money amount, issue and deliver any Shares, incur Exploration
Expense and do such other things set out in Section 5.1 prior to the dates set
out in Section 5.1.

 
6.             TRANSFER OF TITLE
 
6.1
Following the exercise of the Option, the Optionors will deliver to the Optionee
a duly executed transfer in registrable form of 70% right, title and interest in
and to the Property in favour of the Optionee, which transfer the Optionee will
be entitled to register against title to the Property.

 
7.             COMMENCEMENT OF JOINT VENTURE UPON EXERCISE OF OPTION
 
7.1
In the event that the Option is exercised, then the Optionee and the Optionors
will be deemed to join in a joint venture operation (the “Joint Venture”).  The
Joint Venture shall be conducted in accordance with an agreement (the “Joint
Venture Agreement”), the material terms of which are set out in the attached
Schedule “B”.

 
7.2
The Optionors and the Optionee will use their best efforts to negotiate the
terms of the formal joint venture agreement representing the Joint Venture
Agreement and then execute the form of Joint Venture Agreement.

 
7.3
In the event that the Optionors and the Optionee do not agree on the terms of
the Joint Venture Agreement, then the Optionors and the Optionee will enter into
arbitration pursuant to Section 20 and the Arbitrator will determine the terms
of the Joint Venture Agreement.

 
7.4
Within six months of the date of the exercise of the Option, the Optionee will
provide the Semi-Carried Financing, failing which the Optionee with forfeit the
Property to the Optionors and will immediately do all those things required to
effect a transfer of the Property to the Optionors, free and clear of all liens,
charges and encumbrances of any kind whatsoever.

 
8.             RIGHT OF ENTRY
 
8.1
The Optionee, its employees, agents and independent contractors, will during the
term of the Option, have the sole and exclusive right to:

 
 
(a)
enter upon the Property;

 
 
(b)
have exclusive and quiet possession thereof;

 
 
(c)
do such prospecting, exploration, development or other mining work thereon and
thereunder as Optionee in its sole discretion may consider advisable;

 
 
(d)
bring and erect upon the Property such facilities as Optionee may consider
advisable; and

 
 
(e)
remove therefrom and dispose of reasonable quantities of ores, minerals, and
metals for the purposes of obtaining assays or making other tests, but not
including any bulk sampling.

 
 
Page 9 of 33

--------------------------------------------------------------------------------

 
 
9.             EXPIRATION OR TERMINATION OF OPTION
 
9.1
In the event that the Option is not exercised in accordance with the terms set
out herein, then the Option will expire and be of no further force or effect,
except that the expiration of the Option will not reduce or eliminate any
obligations of the Optionee under this Agreement.

 
9.2
The Optionee may terminate the Option provided that the Optionee first provides
the Optionors 90 days written notice of such intention and in the event that the
Optionee at that time has not completed any such item listed in Section 5.1
which would need to be completed in order for the Option to otherwise remain in
good standing up to the last day of the 90 day notice period (the “Last Day of
Notice Period”), then:

 
 
(a)
the Optionee will complete such item by not later than the 10th day following
the Last Day of Notice Period; and

 
 
(b)
the Option will nonetheless expire on the Last Day of Notice Period and will not
be reinstated by the completion of such item.

 
9.3
The provision by the Optionee of notice under Section 9.2 will not reduce or
eliminate the obligations of the Optionee under this Agreement.

 
10.           COVENANTS OF THE OPTIONORS
 
10.1
The Optionors will:

 
 
(a)
at the signing of the Original Option Agreement and then from time to time, make
available to Optionee and its representatives all records and files in the
possession or control of the Optionors relating to the Property and permit
Optionee and its representatives at its own expense to take abstracts therefrom
and make copies thereof (the Optionee acknowledges it received from the
Optionors shortly following the signing of the Original Option Agreement a flash
drive containing various data relating to the Property); and

 
 
(b)
promptly provide Optionee with any and all notices and correspondence received
by the Optionors from government agencies in respect of the Property.

 
11.           COVENANTS OF OPTIONEE
 
11.1
At the signing of this Agreement or as soon as possible thereafter, provide the
Optionors a Quitclaim Deed which is to be held in trust by the lawyers for the
Optionors and released as follows and then which may be registered against the
title to the Property:

 
 
(a)
to the Optionors in the event that the Option expires without exercise or is
terminated by either party to this Agreement;

 
 
(b)
to the Optionee upon the exercise of the Option.

 
 
Page 10 of 33

--------------------------------------------------------------------------------

 
 
11.2
Following the signing of this Agreement, the Optionee will:

 
 
(a)
in addition to the obligations to keep the Property in good standing as set
forth elsewhere in this Agreement, keep the Property in good standing for a
period of one year following the date of the termination, expiration or exercise
of the Option;

 
 
(b)
keep the Property free and clear of all liens, charges and encumbrances arising
from its operations hereunder during the term of the Option and then for a
period of six years following the date of the termination, expiration or
exercise of the Option;

 
 
(c)
in the event that the laws in the State of Nevada or the federal laws of the
United States of America allow or require the filing of assessment reports, then
from time to time, file all exploration work as assessment work against the
Property to the maximum allowable extent;

 
 
(d)
subject to Section 11.1(c), the Optionee will file, as assessment work against
each of the mining claims then forming the Property, all exploration expenses to
the maximum amount allowable and will use its best efforts to ensure that the
applicable government authority accepts all of those expenditures as assessment
and the Optionee will ensure that the assessment work is credited to each of the
mining claims then forming the Property;

 
 
(e)
permit the Optionors, or their representatives duly authorized by it in writing,
at its own risk and expense, access to the Property at all reasonable times;

 
 
(f)
permit the Optionors, or their representatives duly authorized by it in writing,
access to all records pertaining to the Property, including those prepared by
the Optionee and those prepared by other people both before and after the date
of this Agreement, in respect to the Property (or any Additional Property
regardless of whether the Area of Interest Option was exercised) or work done on
or with respect to the Property (or any Additional Property regardless of
whether the Area of Interest Option was exercised), including, but not
restricted to, all drill core, assay pulps, maps, drilling logs, assay results
and other technical data acquired by the Optionee or compiled by or on behalf of
the Optionee with respect to the Property (or any Additional Property regardless
of whether the Area of Interest Option was exercised), including any
interpretive data or conclusions and copies of all books, accounts and records
of operations conducted by or on behalf of the Optionee on the Property (or any
Additional Property regardless of whether the Area of Interest Option was
exercised) or by others on the Property (or any Additional Property regardless
of whether the Area of Interest Option was exercised);

 
 
(g)
without demand from the Optionors, deliver to the Optionors, as soon as possible
after receipt by the Optionee thereof, all documents referred to in Section
11.1(f);

 
 
(h)
conduct all work on or with respect to the Property in a careful and minerlike
manner and in compliance with all applicable Federal, Provincial and local laws,
rules, orders and regulations;

 
 
(i)
not breach any Environmental Laws;

 
 
(j)
not do anything to incur Environmental Liabilities;

 
 
Page 11 of 33

--------------------------------------------------------------------------------

 
 
 
(k)
indemnify and hold the Optionors harmless from and against any and all expenses,
losses, claims, actions, damages or liabilities, whether joint or several
(including the aggregate amount paid in reasonable settlement of any actions,
suits, proceedings or claims), and the reasonable fees and expenses of its
counsel that result from a breach of any term of this Agreement or may be
incurred in advising with respect to and/or defending any claim that may be made
against the Optionors, to which the Optionors may become subject or otherwise
involved in any capacity under any statute or common law or otherwise insofar as
such expenses, losses, claims, damages, liabilities or actions arise out of or
are based, directly or indirectly, (i) any taxes, fees or other amounts owing to
any governmental agency in respect of the Property and (ii) any work conducted
on the Property by the Optionee or its employees, contractors or agents and
including, but not restricted to, any breach or alleged breach of any
Environmental Laws;

 
 
(l)
deliver to the Optionors Technical Reports as follows:

 
 
(i)
by September 15, 2013 for the period ended July 1, 2013;

 
 
(j)
by April 30 of each successive year during the term of the Option for the period
ended the previous December 31; and

 
 
(ii)
within 45 days of the termination or the expiration of either the Option for the
period up to the date within 10 days of the date of the Technical Report;

 
 
(m)
in the event that the Option is terminated or expires without being exercised,
then within 45 days of such termination or expiry, the Optionee, at is sole
cost, will have prepared and will deliver to the Optionors a Technical Report
addressed to the Optionors with an effective date of not earlier than the date
of such termination or expiration;

 
 
(n)
deliver to the Optionors Exploration Expense Reports as follows:

 
 
(i)
by January 31, 2013 for the period ended October 31, 2012 and by December  31 of
each successive year during the term of the Option for the period ended the
previous October 31 not previously reported upon; and

 
 
(ii)
within 60 days of the termination or the expiration of either the Option for the
period up to the termination or the expiration of the Option;

 
 
(o)
in the event that the Option is terminated or expires without being exercised,
then for a period of one year from such termination or expiry, the Optionee, at
its sole cost will permit the Optionors, or their representatives duly
authorized by it in writing, access to all records listed in Section 11.1(f);

 
 
(p)
in the event that the Option is terminated or expires without being exercised,
then within 15 days of such termination or expiry, the Optionee, at its sole
cost, will deliver to the Optionors all those materials listed in Section
11.1(f); and the Optionee will have no further right to or interest in those
materials;

 
 
(q)
make all filings and disclosures as required and within the time periods
specified under all applicable securities legislation with respect to the
allotment and issuance of the Shares pursuant to Sections 5.1(b);

 
 
Page 12 of 33

--------------------------------------------------------------------------------

 
 
 
(r)
from time to time, do all things required to ensure that the Optionee is
authorized to carry on business in the State of Nevada;

 
 
(s)
upon oral or written request from the Underlying Royalty Holder and subject to
all applicable securities Laws, immediately do all such things as may be
necessary in order to remove any restrictive legend from all certificates of any
shares in the capital of the Optionee, held by the Underlying Royalty Holder;

 
 
(t)
ensure that at no time the trading in the shares of the Optionee become subject
to:

 
 
(i)
a halt trade order;

 
 
(ii)
a stop trade order;

 
 
(iii)
a suspension;

 
 
(iv)
a cease trade order; or

 
 
(v)
any other similar order or restriction; and

 
 
(u)
in the event that the Optionee does not renew all of the mining claims forming
the Property at least 60 days prior the scheduled expiry date of such mining
claims, pay the Optionors in full, within 10 days of receipt of an invoice from
the Optionors setting out the commercially reasonable costs incurred by the
Optionors in ensuring that the mining claims are renewed, it being agreed that
there is no obligation upon the Optionors to renew the mining claims and such
obligations always remains with the Optionee.

 
12.           OTHER ACQUISITIONS – AREA OF INTEREST
 
12.1
If any party (the “Acquiring Party”) acquires any claims, patented or
unpatented, or a part of any claim or any interest in any claim or any mineral
or surface right or royalty or an interest in any mineral or surface right or
royalty or any other rights to explore for or extract minerals (together a
“Mining Tenure”), either from a government body or a third party, which Mining
Tenure lies partially or wholly within three miles of the outer boundary of the
Property (as the boundary may be located from time to time) (the “Area of
Interest”), then the Acquiring Party must offer such Mining Tenure to the Other
Party to become part of the Property and to become subject to the terms of the
Option (the “Area of Interest Option”).

 
12.2
If the Optionee elects to include either only a partial interest or a full
interest in the Mining Tenure (the “Elected Portion of the Mining Tenure”) of
the Optionors to become part of the Property and to become subject to the terms
of the Option, then the Optionee will reimburse the Optionors for their
acquisition expense of such Elected Portion of the Mining Tenure and upon
payment to the Optionors the Elected Portion of the Mining Tenure will become
part of the Property and subject to the terms of the Option (the “Additional
Property”), regardless of whether only a portion of the Mining Tenure lies
within the Area of Interest.

 
12.3
If the Optionors elect to include either only a partial interest or a full
interest in the Mining Tenure (the “Elected Portion of the Mining Tenure”) of
the Optionee to become part of the Property and to become subject to the terms
of the Option, then the Optionors need not reimburse the Optionee for its
acquisition expense of such Elected Portion of the Mining Tenure and upon such
election, the Elected Portion of the Mining Tenure will become part of the
Property and subject to the terms of the Option (also the “Additional
Property”), regardless of whether only a portion of the Mining Tenure lies
within the Area of Interest.

 
 
Page 13 of 33

--------------------------------------------------------------------------------

 
 
13.           DISPOSITION OF PROPERTY
 
13.1
The Optionee may at any time sell, transfer, assign or otherwise dispose of all
or any portion of its interest in the Property and this Agreement provided that,
the Optionee has first obtained the consent in writing of the Optionors, such
consent may be unreasonably withheld and further provided that any
purchaser,  transferee, assignee or other acquirer (together the “Transferee”)
of any such interest will have first delivered to the Optionors its agreement
related to this Agreement and to the Property, containing:

 
 
(a)
a covenant with the Optionee and the Optionors by such Transferee to perform all
the obligations of the Optionee to be performed under this Agreement; and

 
 
(b)
a provision subjecting any further sale, transfer, assignment or other
disposition of such interest in the Property and this Agreement or any portion
thereof to the restrictions contained in this Section 13.1.

 
13.2
The provisions of Section 13.1 will not prevent either party from entering into
an amalgamation or corporate reorganization which will have the effect in law of
the amalgamated or surviving company possessing all the property, rights and
interests and being subject to all the debts, liabilities and obligations of
each amalgamating or predecessor company.

 
14.           ABANDONMENT OF PROPERTY
 
14.1
Subject to Section 14.2, should the Optionee, in its sole discretion, determine
that some but not all of the Property no longer warrant further exploration and
development or for any such other reason that the Optionee determines that it no
longer want to further explore and develop some but not all of the Property (the
“Abandoned Property”), then the Optionee may abandon such Abandoned Property, so
long as the Optionee provides the Optionors with 60 days notice of its intention
to so abandon such property and, if the Optionors then provides within 20 days
of the receipt of the notice from the Optionee, a written request that the
Optionee transfer such Abandoned Property to the Optionors (the “Transfer
Request”), then the Optionee shall forthwith provide a recordable transfer of
such Abandoned Property to the Optionors.

 
14.2
In the event that the Optionors provide the Transfer Request, the Optionee
shall:

 
 
(a)
ensure that the Abandoned Property is unencumbered and in good standing for a
period of at least one year from the date of the provision of the recordable
transfer referred to in Section 14.1 to the Optionors;

 
 
(b)
pay all taxes and assessments required to maintain the Abandoned Property in
good standing for a period of at least one year from the date of the provision
of the recordable transfer of such Abandoned Property to the Optionors; and

 
 
(c)
ensure there are no Environmental Liabilities relating to the Abandoned
Property.

 
 
Page 14 of 33

--------------------------------------------------------------------------------

 
 
14.3
Subject to 11.1(a), (b), (c) and (d) and Section 14.2, upon the Abandoned
Property being either:

 
 
(a)
abandoned in accordance with Section 14.1, or

 
 
(b)
returned to the Optionors in accordance with Section 14.2,

 
then the Optionee’s obligations under this Agreement relating to the Abandoned
Property shall immediately terminate without adversely affecting any of the
rights of the Optionee under this Agreement to balance of the Property.
 
15.
ROYALTY AND ADVANCE ROYALTY

 
15.1
The Optionee will pay to the Optionor USA the Royalty.

 
15.2
The Optionors will be responsible for payment of the Underlying Royalty to the
Underlying Royalty Holder.

 
15.3
The Optionee shall make payments to the Royalty Holder (the “Advance Royalty
Payments”) as follows:

 
 
(a)
$20,000 by April 1, 2013;

 
 
(b)
$20,000 by December 31, 2013;

 
 
(c)
$30,000 by December 31, 2014; and

 
 
(d)
$50,000 by each successive December 31 until production commences from the
Property, at which time all further obligations to pay Advance Royalties
Payments will terminate, except for those Advance Royalty Payments, previously
unpaid by the Optionee.

 
15.4
All Advance Royalty Payments will be deducted from the Royalty payments
otherwise needed to be made under this Agreement.

 
16.           FORCE MAJEURE
 
16.1
No party will be liable for its failure to perform any of its obligations under
this Agreement due to a cause beyond its control (except those caused by its own
lack of funds) including, but not limited to acts of God, fire, flood,
explosion, strikes, lockouts or other industrial disturbances, laws, rules and
regulations or orders of any duly constituted governmental authority or
non-availability of materials or transportation (each an "Intervening Event").

 
16.2
All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.

 
16.3
A party relying on the provisions of Section 16.1 will take all reasonable steps
to eliminate an Intervening Event and, if possible, will perform its obligations
under this Agreement as far as practical, but nothing herein will require such
party to settle or adjust any labour dispute or to question or to test the
validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible.

 
 
Page 15 of 33

--------------------------------------------------------------------------------

 
 
16.4
The extension of time for the observance of conditions or performance of
obligations as a result of force majeure shall not relieve the Optionee from:

 
 
(a)
its obligations under this Agreement to keep the Property in good standing; and

 
 
(b)
any provision indicated to be a firm commitment.

 
17.
REGISTRATION OF AGREEMENT

 
17.1
The Optionee represents and warrants that it has not registered the Original
Option Agreement or the November 15, 2012 Amended and Restated Option Agreement
or a Memorandum of either of them against title to the Property.

 
17.2
The Optionee covenants that it will not register the Original Option Agreement,
the November 15, 2012 Amended and Restated Option Agreement or a Memorandum of
either of them against title to the Property.

 
17.3
Notwithstanding Section 18, each of the Optionors and the Optionee will have the
right at any time to register this Agreement or a Memorandum thereof against
title to the Property.

 
18.           CONFIDENTIAL NATURE OF INFORMATION
 
18.1
The parties agree that all information obtained from the work carried out
hereunder and under the operation of this Agreement will be the exclusive
property of the parties and will not be used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority having jurisdiction, or with the written consent of
both parties, such consent not to be unreasonably withheld.  Notwithstanding the
foregoing, it is understood and agreed that a party will not be liable to the
other party for the fraudulent or negligent disclosure of information by any of
its employees, servants or agents, provided that such party has taken reasonable
steps to ensure the preservation of the confidential nature of such information.

 
19.           FURTHER ASSURANCES
 
19.1
The parties hereto agree that they and each of them will execute all documents
and do all acts and things within their respective powers to carry out and
implement the provisions or intent of this Agreement.

 
20.           ARBITRATION
 
20.1
Pursuant to Section 7.3, in the event that the Optionors and the Optionee do not
agree on the terms of a formal agreement representing the Joint Venture
Agreement, then the determination of the terms of the Joint Venture Agreement
will be referred to a mutually agreeable professional (the "Arbitrator").  In
the event that the Optionors and the Optionee cannot mutually agree on the
appointment of an Arbitrator within fifteen (15) days of written notice of a
disagreement or dispute hereunder, then a single Arbitrator will be appointed by
the British Columbia International Commercial Arbitration Centre (“BCICAC”) of
Vancouver, B.C., as the appointing authority.  The BCICAC will appoint an
Arbitrator with a skill set and background reasonably suitable to the nature of
the issue or issues to be resolved in the Arbitration.  The appointment of any
additional Arbitrators will be with the mutual consent and agreement of the
Optionors and the Optionee and in the absence of such agreement to appoint
additional Arbitrators, a sole Arbitrator will preside over any such
Arbitration.

 
 
Page 16 of 33

--------------------------------------------------------------------------------

 
 
20.2
The Arbitrator will determine the terms of the formal Joint Venture Agreement
(the “Arbitration Matter”) and will ensure that the formal Joint Venture
Agreement contains the terms set out in Schedule “C”.  Following such
determination, the Optionee and Optionors will execute the formal Joint Venture
Agreement and if they fail to do so, then they will be deemed to have signed
such Joint Venture Agreement.

 
20.3
The Arbitration Matter will be resolved by arbitration pursuant to the Rules of
Procedure established by the BCICAC, and it will be conducted in Vancouver,
B.C., or as otherwise may be agreed to as a mutually convenient location for the
Optionors and the Optionee.

 
20.4
The cost of such arbitration will be born solely by the Optionee.  The
Arbitrator's decision will be binding and final on the Optionors and the
Optionee, and from which there will be no appeal.

 
21.           NOTICE
 
21.1
Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and will be given by the delivery or the
same or by mailing the same by prepaid registered or certified mail in each case
to the addresses set out on page 1 of this Agreement and any notice to the
Optionors must also be made to the lawyers for the Optionors as directed in
writing by the Optionors

 
21.2
Any notice, direction or other instrument aforesaid will, if delivered, be
deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the tenth business day
following the day of mailing, except in the event of disruption of the postal
services in which event notice will be deemed to be received only when actually
received.

 
21.3
Any party may at any time give to the other notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice, the address or addresses therein specified will be deemed to be the
address of such party for the purpose of giving notice hereunder.

 
22.           HEADINGS
 
22.1
The headings to the respective sections herein will not be deemed part of this
Agreement but will be regarded as having been used for convenience only.

 
23.           DEFAULT
 
23.1
Subject to Section 16 and Section 23.2, if any party (a "Defaulting Party") is
in default of any requirement herein set forth, the party affected by such
default will give written notice to the Defaulting Party specifying the default
and the Defaulting Party will not lose any rights under this Agreement, unless
within 30 days after the giving of notice of default by the affected party the
Defaulting Party has cured the default by the appropriate performance and if the
Defaulting Party fails within such period to cure any such default, the affected
party will be entitled to seek any remedy it may have on account of such
default.

 
 
Page 17 of 33

--------------------------------------------------------------------------------

 
 
23.2         Section 23.1 will not:
 
 
(a)
relieve the Optionee from any obligation to keep the Property in good standing;

 
 
(b)
apply to any term of this Agreement which is stated to be a firm commitment; or

 
 
(c)
apply to Section 5.1.

 
24.           CURRENCY AND PAYMENTS
 
24.1
All references to money amounts hereunder will be in funds of the Canada except
where otherwise designated.

 
24.2
All payments to be made to any party hereunder will be by Canadian bank draft or
wired funds delivered to such party at its address for notice purposes as
provided herein, or for the account of such party at such bank or banks in
Canada as such party may designate from time to time by written notice or wired
in accordance with wiring details of the person to be paid.  Said bank or banks
will be deemed the agent of the designating party for the purpose of receiving,
collecting and receiving such payment.

 
25.           ENUREMENT
 
25.1
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 
26.           GOVERNING LAW
 
26.1
This Agreement will be construed in accordance with and governed by the laws in
force in British Columbia.

 
26.2
The courts of British Columbia will have exclusive jurisdiction to hear and
determine all disputes arising hereunder.

 
26.3
This Section 26 will not be construed:

 
 
(a)
to affect the rights of a Party to enforce a judgment or award outside British
Columbia, including the right to record or enforce a judgment or award in a
jurisdiction in which the Property is situated;

 
 
(b)
to supersede the laws of Nevada applicable to the Property and the rights and
obligations of a holder of mineral rights thereunder.

 
27.           ENTIRE AGREEMENT
 
27.1
Subject to Section 27.2, this Agreement constitutes the entire agreement between
the parties and replaces and supersedes all prior agreements, including
memoranda, correspondence, communications, negotiations and representations,
whether verbal or written, express or implied, statutory or otherwise between
the parties with respect to the subject matter herein, including, without
restriction, the Original Option Agreement and the November 15, 2012 Amended and
Restated Option Agreement.

 
 
Page 18 of 33

--------------------------------------------------------------------------------

 
 
27.2
Nothing in this Agreement affects the Amended and Restated Supplemental
Agreement, which Amended and Restated Supplemental Agreement remains in full
force and effect.

 
27.           AMENDMENT
 
27.1
This Agreement may be amended only by an agreement signed by all parties to this
Agreement.

 
28.
SURVIVAL

 
28.1
All terms of this Agreement will survive the exercise, expiration or termination
of the Option, unless expressly indicated otherwise.

 
28.
SEVERABILITY

 
28.1
Each of the provisions of this Agreement shall be separate and distinct and, if
any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect under any applicable law, the validity, legality and enforceability
of the remaining provisions hereof shall not be affected or impaired thereby.

 
29.           TIME OF ESSENCE
 
29.1
Subject to Section 16 and 23, time will be of the essence in this Agreement.

 
30.           EXECUTION OF AGREEMENT
 
30.1
This Agreement may be signed in counterpart and delivered electronically.

 
 
Page 19 of 33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
AHL HOLDINGS LTD.
 
GOLDEN SANDS EXPLORATION INC.
          Per:
/s/James Alexander Lenec
 
Per:
/s/James Alexander Lenec
   
James Alexander Lenec, President
   
James Alexander Lenec, President
 

 
AHL HOLDINGS LTD.
    Per:
/s/Ramzan Savji
     
Ramzan Savji, President
   

 
 
Page 20 of 33

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”


This is SCHEDULE "A" to the Option Agreement dated for reference September 14,
2012, as amended and restated on February 1, 2013 between AHL Holdings Ltd. and
Golden Sands Exploration Inc., as Optionors, and Punchline Resources Ltd., as
Optionee


The Claims
 
Claim Name
BLM Serial No.
Registered Owner (1)
Location Date
WM #1
733156
AHL
01/04/1996
WM #2
405978
AHL
04/11/1987
WM #3
733157
AHL
01/04/1996
WM #4
405980
AHL
04/11/1987
WM #5
733158
AHL
01/04/1996
WM #6
405982
AHL
04/11/1987
WM #8
405983
AHL
04/11/1987
WM #10
405984
AHL
04/11/1987
Golden West #6
733140
AHL
01/02/1996
Golden West #7
733141
AHL
01/02/1996
Golden West #8
733142
AHL
01/02/1996
Golden West #9
733143
AHL
01/02/1996
Golden West #10
733144
AHL
01/02/1996
Golden West #11
733145
AHL
01/02/1996
Golden West #12
733146
AHL
01/02/1996
Golden West #13
733147
AHL
01/02/1996
Golden West #14
733148
AHL
01/03/1996
Golden West #15
733149
AHL
01/03/1996
Golden West #16
733150
AHL
01/03/1996
Golden West #17
733151
AHL
01/03/1996
Golden West #18
733152
AHL
01/03/1996
Golden West #19
733153
AHL
01/03/1996
Amended Golden West Frac A
733154
AHL
01/03/1996
Amended Golden West Frac B
733155
AHL
01/03/1996
WM 206
917492
AHL
11/19/2005
WM 207
917493
AHL
11/19/2005
WM 208
917494
AHL
11/19/2005
T&C #1
479032
AHL
05/08/1988
T&C #2
479033
AHL
05/08/1998
T&C #3
479034
AHL
05/08/1998
TJ #12
155540
AHL
04/02/1980
TJ #14
733159
AHL
01/04/1996
TJ #15
733160
AHL
01/04/1996
TJ #16
155544
AHL
04/04/1980
TJ #17
155545
AHL
04/04/1980
TJ #18
155546
AHL
04/04/1980
TJ #19
155547
AHL
04/02/1980
TJ #29
155557
AHL
04/04/1980
TJ #30
155558
AHL
04/17/1980
TJ #34
155562
AHL
04/17/1980

 
 
Page 21 of 33

--------------------------------------------------------------------------------

 
 
 
Claim Name
BLM Serial No.
Registered Owner (1)
Location Date
WM 101
NMC887954
AHL
11/10/2004
WM 102
NMC887955
AHL
11/10/2004
WM 103
NMC887956
AHL
11/10/2004
WM 104
NMC887957
AHL
11/10/2004
WM 105
NMC887958
AHL
11/10/2004
WM 106
NMC887959
AHL
11/10/2004
WM 107
NMC887960
AHL
11/10/2004
WM 108
NMC887961
AHL
11/10/2004
WM 109
NMC887962
AHL
11/10/2004
WM 110
NMC887963
AHL
11/10/2004
WM 111
NMC887964
AHL
11/10/2004
WM 112
NMC887965
AHL
11/10/2004
WM 113
NMC887966
AHL
11/10/2004
WM 114
NMC887967
AHL
11/10/2004
WM 115
NMC887968
AHL
11/10/2004
WM 116
NMC887969
AHL
11/10/2004
WM 117
NMC887970
AHL
11/10/2004
WM 118
NMC887971
AHL
11/10/2004
WM 119
NMC887972
AHL
11/10/2004
WM 120
NMC887973
AHL
11/10/2004
WM 121
NMC887974
AHL
11/13/2004
WM 122
NMC887975
AHL
11/10/2004
WM 123
NMC887976
AHL
11/10/2004
WM 124
NMC887977
AHL
11/10/2004
WM 125
NMC887978
AHL
11/10/2004
WM 126
NMC887979
AHL
12/10/2004
WM 127
NMC887980
AHL
12/10/2004
WM 128
NMC887981
AHL
12/10/2004
WM 129
NMC887982
AHL
12/10/2004
WM 130
NMC887983
AHL
12/10/2004
WM 131
NMC887984
AHL
12/10/2004
WM 132
NMC887985
AHL
12/10/2004
WM 133
NMC887986
AHL
12/10/2004
WM 134
NMC887987
AHL
12/10/2004
WM 135
NMC887988
AHL
12/10/2004
WM 136
NMC894073
AHL
2/2/2005
WM 137
NMC894074
AHL
2/2/2005
WM 138
NMC894075
AHL
2/2/2005
WM 139
NMC894076
AHL
2/2/2005
WM 140
NMC894077
AHL
2/2/2005
WM 141
NMC894078
AHL
2/2/2005
WM 142
NMC894079
AHL
2/2/2005
WM 143
NMC894080
AHL
2/2/2005
WM 144
NMC894081
AHL
2/2/2005
WM 145
NMC894082
AHL
2/2/2005
WM 146
NMC894083
AHL
2/2/2005
WM 147
NMC894084
AHL
2/2/2005

 
 
Page 22 of 33

--------------------------------------------------------------------------------

 
 
Claim Name
BLM Serial No.
Registered Owner (1)
Location Date
WM 148
NMC894085
AHL
2/2/2005
WM 149
NMC894086
AHL
2/2/2005
WM 150
NMC894087
AHL
2/2/2005
WM 151
NMC894088
AHL
2/2/2005
WM 152
NMC894089
AHL
2/2/2005
WM 153
NMC894090
AHL
2/2/2005
WM 154
NMC894091
AHL
2/2/2005
WM 155
NMC894092
AHL
2/2/2005
WM 156
NMC894093
AHL
2/2/2005
WM 157
NMC894094
AHL
2/2/2005
WM 158
NMC894095
AHL
2/2/2005
WM 159
NMC894096
AHL
2/2/2005
WM 160
NMC894097
AHL
2/2/2005
WM 161
NMC894098
AHL
2/2/2005
WM 162
NMC894099
AHL
2/2/2005
WM 163
NMC894100
AHL
2/2/2005
WM 164
NMC894101
AHL
2/2/2005
WM 165
NMC894102
AHL
2/2/2005
WM 166
NMC894103
AHL
2/2/2005
WM 167
NMC894104
AHL
2/2/2005
WM 168
NMC894105
AHL
2/2/2005
WM 169
NMC894106
AHL
2/2/2005
WM 170
NMC894107
AHL
2/3/2005
WM 171
NMC894108
AHL
2/3/2005
WM 172
NMC894109
AHL
2/3/2005
WM 173
NMC894110
AHL
2/3/2005
WM 174
NMC894111
AHL
2/3/2005
WM 175
NMC894112
AHL
2/3/2005
WM 176
NMC894113
AHL
2/3/2005
WM 177
NMC894114
AHL
2/3/2005
WM 178
NMC894115
AHL
2/3/2005
WM 179
NMC894116
AHL
2/3/2005
WM 180
NMC894117
AHL
2/3/2005
WM 181
NMC894118
AHL
2/3/2005
WM 182
NMC894119
AHL
2/3/2005
WM 183
NMC894120
AHL
2/3/2005
WM 184
NMC894121
AHL
2/3/2005
WM 185
NMC894122
AHL
2/3/2005
WM 186
NMC894123
AHL
2/3/2005
WM 187
NMC894124
AHL
2/3/2005
WM 188
NMC894125
AHL
2/3/2005
WM 189
NMC894126
AHL
2/3/2005
WM 190
NMC894127
AHL
2/3/2005
WM 191
NMC894128
AHL
2/3/2005
WM 192
NMC894129
AHL
2/3/2005
WM 193
NMC894130
AHL
2/3/2005
WM 194
NMC894131
AHL
2/3/2005
WM 195
NMC894132
AHL
2/3/2005

 
 
Page 23 of 33

--------------------------------------------------------------------------------

 
 
Claim Name
BLM Serial No.
Registered Owner (1)
Location Date
WM 196
NMC894133
AHL
2/3/2005
WM 197
NMC894134
AHL
2/3/2005
WM 198
NMC894135
AHL
2/3/2005
WM 199
NMC894136
AHL
2/3/2005
WM 200
NMC894137
AHL
2/3/2005
WM 217
NMC998440
AHL
10/7/2008
WM 218
NMC998441
AHL
10/7/2008
WM 219
NMC998442
AHL
10/7/2008
WM 220
NMC998443
AHL
10/7/2008
WM 225
NMC998444
AHL
10/7/2008
WM 226
NMC998445
AHL
10/7/2008
WM 227
NMC998446
AHL
10/7/2008
WM 228
NMC998447
AHL
10/7/2008
WM 240
NMC908933
AHL
9/1/2005
WM 241
NMC908934
AHL
9/1/2005
WM 242
NMC908935
AHL
9/1/2005
WM 243
NMC908936
AHL
9/1/2005
WM 255
NMC908948
AHL
9/1/2005
WM 256
NMC908949
AHL
9/1/2005
WM 257
NMC908950
AHL
9/1/2005
WM 258
NMC908951
AHL
9/1/2005
WM 259
NMC908952
AHL
9/1/2005
WM 272
NMC908965
AHL
9/1/2005
WM 273
NMC908966
AHL
9/1/2005
WM 274
NMC908967
AHL
9/1/2005
WM 275
NMC908968
AHL
9/1/2005
WM 288
NMC908981
AHL
9/1/2005
WM 289
NMC908982
AHL
9/1/2005
WM 294
NMC908987
AHL
9/1/2005
WM 295
NMC908988
AHL
9/1/2005
WM 296
NMC908989
AHL
9/1/2005
WM 297
NMC908990
AHL
9/1/2005
WM 298
NMC908991
AHL
9/1/2005
WM 299
NMC908992
AHL
9/1/2005
WM 300
NMC908993
AHL
9/1/2005
WM 301
NMC908994
AHL
9/1/2005
WM 302
NMC908995
AHL
9/1/2005
WM 303
NMC908996
AHL
9/1/2005
WM 304
NMC908997
AHL
9/1/2005
WM 305
NMC908998
AHL
9/1/2005
WM 306
NMC908999
AHL
9/1/2005
WM 307
NMC909000
AHL
9/1/2005
WM 308
NMC909001
AHL
9/1/2005
WM 309
NMC909002
AHL
9/1/2005
WM 320
NMC909013
AHL
9/1/2005
WM 321
NMC909014
AHL
9/1/2005
WM 322
NMC909015
AHL
9/1/2005
WM 401
NMC1021078
AHL
2/9/2010

 
 
Page 24 of 33

--------------------------------------------------------------------------------

 
 
Claim Name
BLM Serial No.
Registered Owner (1)
Location Date
WM 402
NMC1021079
AHL
2/9/2010
WM 403
NMC1021080
AHL
2/9/2010
WM 404
NMC1021081
AHL
2/9/2010
WM 405
NMC1021082
AHL
2/9/2010
WM 406
NMC1021083
AHL
2/9/2010
WM 407
NMC1021084
AHL
2/9/2010
WM 408
NMC1021085
AHL
2/9/2010
WM 409
NMC1021086
AHL
2/9/2010
WM 410
NMC1021087
AHL
2/9/2010
WM 411
NMC1021088
AHL
2/9/2010
WM 412
NMC1021089
AHL
2/9/2010
WM 413
NMC1021090
AHL
2/9/2010
WM 414
NMC1021091
AHL
2/9/2010
WM 421
NMC1063842
AHL
11/7/2011
WM 422
NMC1063843
AHL
11/7/2011
WM 423
NMC1063844
AHL
11/7/2011
WM 430
NMC1063845
AHL
11/7/2011
WM 431
NMC1063846
AHL
11/7/2011
WM 432
NMC1063847
AHL
11/7/2011
WM 439
NMC1063848
AHL
11/7/2011
WM 440
NMC1063849
AHL
11/7/2011
WM 441
NMC1063850
AHL
11/7/2011
WM 448
NMC1063851
AHL
11/7/2011
WM 449
NMC1063852
AHL
11/7/2011
WM 450
NMC1063853
AHL
11/7/2011

 
 
(1)
AHL means AHL Holdings Ltd.



 
 
Page 25 of 33

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”


This is SCHEDULE "B" to the Option Agreement dated for reference September 14,
2012, as amended and restated on February 1, 2013 between AHL Holdings Ltd. and
Golden Sands Exploration Inc., as Optionors, and Punchline Resources Ltd., as
Optionee


ROYALTY
 
The Royalty is a 3% royalty required to be paid under the Option Agreement to
which this Schedule “B” forms a schedule and is calculated and paid by Payor (as
defined below) to the Royalty Holder (as defined below) in accordance with the
following provisions:
 
1.
Definitions

 
Unless otherwise set forth below, all capitalized terms used in this Schedule
shall have the meaning ascribed to them in the Agreement.
 
 
(a)
“Agreement” means the agreement to which this Schedule is attached.

 
 
(b)
“Allowable Deductions” has that meaning set out in Section 3.

 
 
(c)
“Calendar Quarter” means each three-month period ending March 31st, June 30th,
September 30th and December 31st of each calendar year.

 
 
(d)
“Mineral Content” includes all diamonds and other valuable gem stones and all
marketable ores, metals and minerals contained in Subject Ore as separately
estimated by the Payor using head grade or assays taken prior to entering mill
or heap leach facilities, mill or heap leach operation recovery levels, and
adjustments at the refinery or other processing facilities, as key components in
the calculation of Mineral Content.

 
 
(e)
“Mineral Price Quotation” for a Product means the final sale price as quoted for
the Product on the London Metals Exchange, as published in Metals Week or a
similar publication. If publication of the final quotation on the London Metals
Exchange shall be discontinued, the parties shall select a comparable commodity
quotation for purposes of calculating the Net Returns. If such selection has not
been completed prior to the end of the calendar month following the month in
which the quotation is discontinued, the average quotation for the calendar
month in which the quotation is discontinued shall be used on an interim basis
pending such selection.

 
 
(f)
“Net Returns” for a Calendar Quarter in respect of all of the Products means the
Returns less the Allowable Deductions.

 
 
(g)
“Payor” means the Party who produces and sells Products from the Property from
which the Royalty Holder is entitled to a Royalty as provided in the Agreement,
it being agreed that as of the date of the Agreement, the Payor is Punchline
Resources Ltd.

 
 
(h)
“Products” means all Subject Ores produced from the Property and prepared for
sale under the Agreement.

 
 
Page 26 of 33

--------------------------------------------------------------------------------

 
 
 
(i)
“Property” shall mean the Property, as that term is defined in the Agreement and
all real property located within the Property, as that term is defined in the
Agreement and shall include.

 
 
(j)
“Returns” for a Calendar Quarter in respect of all of the Products means, for
each of the Products, the average Mineral Price Quotation for the Product for a
Calendar Quarter multiplied by the total number of appropriate units of
measurement of the Product beneficiated by the Payor or credited by the smelter,
refiner or other bona fide purchaser to the Payor during that Calendar Quarter.

 
 
(k)
“Royalty Holder” means the party or its successors or assigns that becomes
entitled to a Royalty, as provided in the Agreement, it being agreed that as of
the date of the Agreement, the Royalty Holder is AHL Holdings Ltd.

 
 
(l)
“Subject Ore” means all ore mined by the Payor from the Property and, for
further certainty, includes diamonds and other valuable gem stones.

 
2.
Reservation Of Royalty

 
The Payor shall pay and the Royalty Holder shall be entitled to receive as the
royalty, 3.0% of Net Returns.
 
3.
Deductions From Returns

 
In calculating the royalty, the Payor shall be entitled to deduct from Returns
the following costs, to the extent incurred and borne by the Payor (the
“Allowable Deductions”):
 
 
(a)
all smelting, minting, refining and processing costs, and treatment charges and
penalties at the smelter, refinery or other processing facility including, but
without being limited to, metal losses and penalties for impurities;

 
 
(b)
all costs of transporting the Products from the Property to a smelter, mint,
refinery or processing facility, including, without restricting the generality
of the foregoing, any and all costs of insurance in respect thereto;

 
 
(c)
all sampling, assaying and representation charges in connection with sampling
and assaying carried out after the Products have left the Property; and

 
 
(d)
taxes levied by any government on the value of Products produced or sold, but
excluding income taxes if such charges are actual costs payable out of the
proceeds received from a bona fide purchaser or are shown as deductions
therefrom.

 
4.
General Provisions

 
 
(a)
Arm’s Length Provision

 
If smelting, refining or other processing is carried out in facilities owned or
controlled by the Payor, charges, costs and penalties for such operations,
including transportation, shall mean the amount that the Payor would have
incurred if such operations were carried out at facilities not owned or
controlled by the Payor then offering similar custom services for comparable
products on prevailing terms.
 
 
Page 27 of 33

--------------------------------------------------------------------------------

 
 
 
(b)
Stockpiling and Commingling

 
The Payor may stockpile and commingle Subject Ore, concentrates or other
products mined and removed from the Property with ores, concentrates or other
products not mined from the Property; provided however, that the Payor shall
calculate from representative samples the average grade thereof and other
measures as are appropriate, and shall weigh (or calculate by volume) the
material before commingling.  In obtaining representative samples, calculating
the average grade of the ore and average recovery percentages, the Payor may use
any procedures accepted in the mining and metallurgical industry which it
believes suitable for the type of mining and processing activity being conducted
and, in the absence of fraud, its choice of such procedures shall be final and
binding on the Royalty Holder.
 
 
(c)
Tailings and Waste

 
All tailings or waste material shall be the property of the Payor and the Payor
shall have no obligation to process or extract substances therefrom. If the
Payor elects to extract Mineral Content of value therefrom and utilizes or sells
the same, the Royalty Holder shall receive the royalty provided under section 2
hereof in respect of such Products.  If the Payor commingles the tailings or
waste material produced from the Property with tailings and waste material not
produced from the Property, the Payor shall calculate from representative
samples the average grade thereof and other measures as are appropriate, and
shall weigh (or calculate by volume) the material before commingling and the
royalty payments, if any, shall be based upon the recoverable pro rata portion
of the minerals in the tailings or waste material derived from the
Property.  Payment of the Royalty, provisional payments, adjustments and annual
final reports will be made in accordance with Section 4(d), (e), (f) and
(g).  The records and provision for audit to resolve objections will be in
accordance with Section 4(k).
 
 
(d)
Payment of the Royalty

 
All royalty or provisional royalty payments will be payable on or before the
30th day following each Calendar Quarter. Each such quarterly payment to the
Royalty Holder shall be accompanied by a statement in reasonable detail showing
the calculation of the payment. Each such quarterly payment shall be subject to
adjustment as provided below in the next quarterly payment or when the final
report for the year is issued as specified below.
 
 
(e)
Provisional Payments

 
If any royalty becomes due and payable to the Royalty Holder prior to the
Payor’s final estimates of the total amount payable, then the Payor shall pay
the Royalty Holder a provisional royalty payment using the Payor’s then current
estimates of the amount payable for Products produced during the Calendar
Quarter.
 
 
(f)
Adjustments

 
The following adjustments shall be taken into account in determining the royalty
or provisional royalty payments and shall be specified in a statement which will
accompany each payment:
 
 
Page 28 of 33

--------------------------------------------------------------------------------

 
 
 
(i)
Any adjustments to charges, costs, deductions or expenses imposed upon or given
to the Payor but not taken into account in determining previous royalty
payments;

 
 
(ii)
Any adjustments in the number of appropriate units of measurement of Products,
beneficiated by the Payor, or previously credited to the Payor by a smelter,
refiner or bona fide purchaser of Products shipped or sold by the Payor;

 
 
(iii)
Any adjustments in Mineral Content and average percentage recovery; and

 
 
(iv)
Any payments that have not otherwise been credited against previous royalty
payments.

 
 
(g)
Annual Final Report

 
Within 90 days after the end of each calendar year, the Payor shall deliver or
cause to be delivered to the Royalty Holder a final report for the year
certified as being accurate by the Chief Financial Officer of the Payor and such
other responsible officer of the Payor showing in reasonable detail the
calculation of the royalty due the Royalty Holder for the prior year and all
adjustments to the quarterly or other periodic reports and payments for the
year. With such final report, the Payor shall, if applicable, make such
additional royalty payment as is required by the report. If such report
indicates that the Royalty Holder has received more than it should have been
paid in respect of the royalty due to the Royalty Holder, then the excess shall
be deducted from the next payment obligation owed pursuant to the provisions of
this Schedule or, in the event of a temporary or permanent cessation of
production, the Royalty Holder shall repay the excess within 15 days of the
annual report.
 
 
(h)
Assignment by Payor

 
Any sale, transfer assignment or disposition of the Property or any portion
thereof, as the case may be, by the Payor may be effected only in accordance
with the terms of the Agreement.
 
 
(i)
Abandonment by Payor

 
Any abandonment of the Property or any portion thereof, as the case may be, by
the Payor, may be effected only in accordance with the terms of the Agreement.
 
 
(j)
Assignment by Royalty Holder

 
Notwithstanding anything to the contrary herein contained, if any part of the
right to receive the Royalty is assigned by the Royalty Holder, it shall be a
condition of such assignment that the assignee agrees with the Payor and all
other parties entitled to receive any part of the Royalty as follows:
 
 
(i)
the amount of any royalty payable hereunder shall be settled only with the
Royalty Holder or an authorized nominee (herein collectively called the
“Nominee”) as designated by notice to the Payor (such notice to be executed by
all parties entitled to receive any part of the Royalty), and such settlement
shall be final and binding upon all interested parties and the Payor shall not
be required to make any accounting to any person save such Nominee;

 
 
Page 29 of 33

--------------------------------------------------------------------------------

 
 
 
(ii)
payment of the royalty shall be made only to or to the order of the Nominee “In
Trust” and such payment shall constitute a full and complete discharge to the
Payor and it shall have no obligation to see to the distribution of any such
payment;

 
 
(iii)
the Payor may settle disputes arising hereunder with the Nominee and such
settlement shall be final and binding upon all interested parties;

 
 
(iv)
the Payor may rely upon any direction, advice or authorization signed by the
Nominee and may act thereon as if the same was signed by all interested parties;
and

 
 
(v)
the Payor shall not be required to deal with any person except the Nominee. Each
interested party shall exercise all of their respective rights only through the
Nominee and shall require each of their respective assignees to agree in writing
to be bound by the provisions hereof.

 
 
(k)
Records and Provision for Audit to Resolve Objections

 
All books and records used by the Payor to calculate the royalty due hereunder
shall be kept in accordance with generally accepted accounting principles varied
only by the specific provisions hereof. The Payor shall maintain up-to-date and
complete records of the production of all Mineral Products. If treatment or
smelting of Mineral Products is performed off the Property, accounts records,
statements and returns relating to such treatment and smelting arrangements
shall be maintained by the Payor. The Royalty Holder shall have the right at all
reasonable times during normal business hours to inspect such accounts, records,
statements and returns and make copies thereof at its own expense for the sole
purpose of verifying the amount of the royalty.
 
All payments of the royalty made pursuant to the final report that is to be
issued within 90 days of the end of each calendar year shall be considered final
and in full satisfaction of all obligations of the Payor with respect thereto,
unless the Royalty Holder gives the Payor written notice describing and setting
forth a specific objection to the calculation thereof within 90 days after
receipt by the Royalty Holder of the annual final report herein provided in
Section 4(v). If the Royalty Holder objects to a particular quarterly statement
delivered hereunder, the Royalty Holder shall, for a period of 90 days after the
Payor’s receipt of notice of such objection, have the right, upon reasonable
notice and at a reasonable time, to have the royalty payment in question audited
by a firm of chartered accountants acceptable to the Royalty Holder and to the
Payor (and if they cannot agree on a firm, by a firm of chartered accountants
selected by the auditors of the Royalty Holder). If such audit determines that
there has been a deficiency or an excess in the payment made to the Royalty
Holder such deficiency or excess shall be resolved by adjusting the next
quarterly payment due hereunder. The Royalty Holder shall pay all costs of such
audit unless a deficiency of 5% or more of the amount due for the year under
audit or $30,000, whichever is greater, is determined to exist. The Payor shall
pay the costs of such audit if a deficiency of 5% or more of the amount due for
the year under audit or $30,000, whichever is greater, is determined to exist.
Failure on the part of the Royalty Holder to make claim on the Payor for
adjustment in such 90-day period shall establish the correctness of the final
report and preclude the filing of exceptions thereto or making of claims for
adjustment thereon.
 
 
Page 30 of 33

--------------------------------------------------------------------------------

 
 
 
(l)
Royalty Running With the Property

 
The royalty created herein shall be a real property interest in all portions of
the Property to which the royalty applies sufficient to secure the royalty
payments herein provided for; provided, however, that the Royalty Holder will
execute and deliver all instruments and assist in their recording necessary or
desirable for the Payor to obtain construction and/or production financing for
the Mine and Plant processing Products and to postpone and subordinate such
royalty on Products to the liens, charges and repayment schedules required by
all lenders for such construction and/or production financing of the Payor.
Should repayments to any such lenders cause any royalty payment hereunder not to
be paid or to be delayed before payment, then all such unpaid or delayed payment
shall be paid out of the next available revenues from Products together with
interest at the Prime Rate plus 3%.
 
 
Page 31 of 33

--------------------------------------------------------------------------------

 
 
Schedule “C”
 
This is SCHEDULE "C" to the Option Agreement dated for reference September 14,
2012, as amended and restated on February 1, 2013 between AHL Holdings Ltd. and
Golden Sands Exploration Inc., as Optionors, and Punchline Resources Ltd., as
Optionee


MATERIAL TERMS OF THE JOINT VENTURE AGREEMENT
 
The Joint Venture Agreement will contain the following minimum terms together
with such other terms and conditions as the respective counsel for the parties
may reasonably request in order that the affairs of the Optionors and the
Optionee (the "Participants") in respect of the Property may be reasonably
carried out as a joint venture operation (the “Joint Venture”):
 
1.
On the date that the Optionee has exercised the Option (the “Exercise”), the
Optionee will hold a 70% participating interest (“Participating Interest”) and
the Optionors will hold a 30% Participating Interest in the Joint Venture.

 
2.
The objectives of the Joint Venture will be to place the Property or some part
thereof into commercial production.

 
3.
The affairs of the Joint Venture will be governed by the direction and control
of a management committee (the "Management Committee") to be composed of one
representative and one alternate from each of the Participants, with decisions
of the Management Committee to be determined by a majority of the percentage
interests in the Property as voted by the representatives, except that if there
is a deadlock, the deciding vote will be cast by the Operator.

 
4.
Any decision to place the Property into Commercial Production is to be based on
a bankable Feasibility Report approved by the Management Committee.

 
5.
The Optionee will initially act as the Operator of the Joint Venture, subject to
the budget and programmes which when duly approved by the parties under the
Joint Venture shall be an “Approved Programme and Budget” as determined by the
Management Committee and will have such other powers and duties as required to
carry out that function.

 
6.
All operations under the Joint Venture will be financed by funds from a
financing arranged solely by the Optionee (the “Semi-Carried Financing”) and
provided to each of the Optionee and the Optionors, in proportion to their joint
venture ownership of an amount sufficient to fully finance both the Optionee and
the Optionors for:

 
 
(a)
all costs of permitting and any further exploration required on the Property in
order that a Feasibility Report can be completed as soon as reasonably possible
after the exercise of the Option and delivered to the Participants;

 
 
(b)
all costs of the Feasibility Report;

 
 
(c)
all the costs involved in putting a mine into production on the Property in a
method and manner in full compliance with the Feasibility Report;

 
 
(d)
all of the costs associated with the continued operation of the mine; and

 
 
(e)
all costs associated with the shutting down of such mine, including all
environmental, reclamation and clean up costs.

 
 
Page 32 of 33

--------------------------------------------------------------------------------

 
 
Such financing is to be provided at the most attractive interest rate offered by
the Bank of Montreal for its most credit worthy commercial clients.  Such
financing is to be repaid by the Optionors and the Optionee from the sale of ore
from the Property on the basis that 80% of all revenue of each will be paid
first to repay the financing with the balance of 20% of the revenue of each
being paid to and shared between the Optionors and the Optionee in proportion
with their Joint Venture interests until the financing has been re-paid in full
following which the revenue from the mine will be shared between the Optionors
and the Optionee in proportion with their Joint Venture interests;
 
7.
The interests of the Participants will not be subject to a dilution clause.

 
8.
The Operator will be paid a fee as follows:

 
 
(a)
following formation of a Joint Venture between the Participants but prior to the
Commencement of Commercial Production, 3% of all exploration expenditures except
in the case of exploration expenditures under a single contract in excess of
$300,000 in which case the fee will be 2% of those expenditures; and

 
 
(b)
after the commencement of Commercial Production, 2% of all development and
production expenditures except in the case of development and production
expenditures under a single contract in excess of $100,000 in which case the fee
will be 1.5% of such development and production expenditures.

 
9.
The joint operations under the Joint Venture will commence automatically on the
date of the Exercise, whether or not a formal joint venture agreement has been
entered into.  The Management Committee will hold its first joint venture
meeting within 60 days of the exercise of the Option, and the parties agree to
have a formal joint venture agreement finalized within 90 days of the Exercise.

 
10.
A Participant is entitled to receive, in kind, its share of any minerals
produced from a mine on the property and to separately dispose of the same in
proportion to its Participating Interest, subject to paying its share of the
cost of production.

 
11.
Each Participant will have a right of first refusal for sixty days in respect of
the other Participant wishing to dispose all or a part of its Participating
Interest in the Joint Venture.

 
12.
The proceeds available for payout from the Joint Venture will be paid as
follows:

 
 
(a)
80% of the proceeds will be paid to discharge the Semi-Carried Financing and the
remaining 20% will be paid 70% to the Optionee and 30% to the Optionors; and

 
 
(b)
after the Semi-Carried Financing has been paid, 70% of the proceeds will be paid
to the Optionee and 30% will be paid to the Optionors.

 
 
Page 33 of 33

--------------------------------------------------------------------------------